Detailed Action
This is the final office action for US application number 16/743,085. Claims are evaluated as filed on November 30, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that support for the specification amendments can be found in original claim 1, Fig. 22, and paragraphs 48 and 58 (Remarks p. 6 and 8), Examiner notes that paragraphs 48 and 58 discuss the non-elected species of tool 100 shown in Figs. 1-17 and make no mention of tool 200, the actuation mechanism of tool 200, actuator 222, or biasing member 224. Examiner notes that Fig 22 shows 226, which at least specification paragraphs 87 and 89 identify as the actuator, 222, which at least specification paragraph 81 identifies as the adjuster, and 220, which at least specification paragraph 86 identifies as the adjustment mechanism, using arrows/arrowheads that are generally understood to identify a group of multiple individual components. Given the spacing of the arrows/arrowheads, it appears that actuator 226 may encompass all the components shown in Fig. 22, adjustment mechanism 220 may encompass a subset of components at the right end of Fig. 22, 

    PNG
    media_image1.png
    592
    521
    media_image1.png
    Greyscale

With regards to Applicant’s argument that “extraction device”, “adjustment mechanism”, and “attachment mechanism” do not invoke interpretation under 35 USC 112f as MPEP 2181 I.A. provides that if such are sufficiently definite meaning then (see p. 7 of Remarks for MPEP quote) 35 USC 112 will not apply (Remarks p. 6-7), Examiner notes that if one reads the portion omitted from the Applicant’s quoted portion of the MPEP 2181 IA such provides “(e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply”. That is, terms such as filters, brakes, clamps, screwdrivers, locks, plates, fasteners, hinges, biasers/biasing members have broadly known structural inferences and meanings. However, terms such as extraction device, adjustment mechanism, and attachment mechanism provide no known structural inference, e.g. something that can extract, something that can adjust, and something 
With regards to Applicant’s argument that “extraction device” is not a positively recited element and refers to an incidental component that can be attached to the claimed tool and such structure is irrelevant to the invention as claimed and should not be interpreted under 112f as if it were a positively recited term (Remarks p. 7), Examiner notes that every word of the claim has weight and must be interpreted accordingly. That is, functionally recited structures and capabilities of positively recited structures are required to be considered and thus must been interpreted as written. Examiner agrees that the extraction device is functionally recited as something to which the proximal end is capable of attaching. However, the assertion that interpretation under 35 USC 112f does not apply to functional language is incorrect and baseless. Further, Examiner notes that, if such is irrelevant to the claimed invention, then it is unclear why such is included in the claim.
With regards to Applicant’s argument that the extraction device may include 101 in Fig. 13, 103 in Fig. 14 or any suitable device capable of applying an extraction force to the tool 100 where general structures of extraction devices are known per paragraph 69 and is not limited to 101, 103, or their equivalents (Remarks p. 7), Examiner notes that Applicant elected the species II of Figs. 18-26 in the Remarks dated July 27, 2021 over the species I of Figs. 1-17. Thus, based on these arguments, it appears that claims 1-23 are drawn to a non-elected species and should be withdrawn. However, in the Remarks dated July 27, 2021, Applicant identified claim 1 as a generic claim. Thus, Examiner has given Applicant the benefit of the doubt and examined the elected claims. 
With regards to Applicant’s argument that “adjustment mechanism” has a sufficiently definite meaning and is positively recited to include an adjuster and a biasing member (Remarks p. 7), Examiner notes that Applicant has argued that the term “adjustment mechanism” has a sufficiently definite meaning but has not provided the  argued meaning or definition. Examiner notes that, as detailed below and on page 4 of the non-final office action dated August 30, 2021, the adjustment mechanism in claim 1 line 6 does not have a recited structure. That is, the argued adjuster and biasing member are not provided until lines 8 and 9. Further, such appears to contradict the specification (¶s 86 and 87) and drawings (Fig. 22) for the elected species. Thus, based on these arguments and conflict between the specification, drawings, and claims, it appears that claims 1-23 are drawn to a non-elected species and should be withdrawn. However, in the Remarks dated July 27, 2021, Applicant identified claim 1 as a generic claim. Thus, Examiner has given Applicant the benefit of the doubt and examined the elected claims. Examiner suggests amending such that the claims clearly read on the elected species as originally disclosed in the specification and drawings.
With regards to Applicant’s argument that “attachment mechanism” would be understood to have sufficiently definite meaning as the name for the described structure such as fastener 272 of paragraph 92 (Remarks p. 8), Examiner notes that Applicant fastener”.
With regards to Applicant’s argument that per MPEP 2181 I.A. and I.B. terms including “detent mechanism” and “reciprocating member” have been found to not invoke 35 USC 112f and “extraction device”, “adjustment mechanism”, and “attachment mechanism” are analogous terms with sufficiently definite meanings as the names for the structures describes performs the described functions (Remarks p. 8), Examiner notes that Applicant has argued that these term have a sufficiently definite meaning but has not provided the argued meaning or definition. Further, the specific details of the cases the MPEP 2181 references with regards to “detent mechanism” and “reciprocating member” have not been considered. However, the details of the instant case have been considered using the three-prong test as detailed below and on page 3 of the non-final office action dated August, 30, 2021 and, in the locations identified below and on page 4 of the non-final office action dated August, 30, 2021, a generic place holder is recited (device/mechanism), functional language is used to modify the placeholder, and no structure is recited for the placeholder; thus, 35 USC 112f has been invoked. Per MPEP 2181 I, if Applicant does not intend for extraction device to be interpreted under 35 USC 112f, then Applicant should present a sufficient showing to 
With regards to Applicant’s argument that the extraction device is clear as it is not limited to a particular extraction device to which the proximal end of the first arm can be attached (Remarks p. 9), Examiner notes that while details of an extraction device have not been claimed, it is claimed that the proximal end of the first arm is capable of attaching to an extraction device, thus the structure of the proximal end must be such that is able to be attached to the disclosed extraction device. However, the disclosed extraction devices appear to only be drawn to the non-elected species based upon Applicant’s arguments and such do not appear to be attachable to the elected species. This does not render the structural implications of the functional limitation clear for the elected species. Instead, such further appears to indicate that claims 1-23 are intended to be directed to the non-elected species and should be withdrawn. Thus, the scope of the claim is indefinite.
With regards to Applicant’s argument that Examiner asserted that attachment mechanism is unclear because the attachment mechanism of Figs. 13 and 14 differs from that of Fig. 19 but the ability to read on multiple structures does not render a claim indefinite (Remarks p. 9-10), Examiner notes that such has not been asserted. Instead, as detailed below and on page 6 of the non-final office action dated August 30, 2021, the indefiniteness is due to the conflict within paragraph 92 that the attachment mechanism is fastener 272 in Fig. 19 and cap 274 in the illustrated embodiment, i.e. it is unclear whether the attachment mechanism is a fastener or a cap and thus the claim is 
With regards to Applicant’s argument that the adjustment mechanism of VanDiepenbos is connected to both arms 22A and 22B (Remarks p. 10), Examiner agrees and notes that, as such, the adjustment mechanism is operatively connected to one arm for engaging the other arm as provided by claim 1 lines 6-7 as such is connected/engaged with both arms. That is, it appears that Applicant intends that being ‘operatively connected’ and ‘engaged’ invoke differing broadest reasonable interpretations, but how Applicant intends for such to be interpreted has not been provided.
With regards to Applicant’s argument that Examiner has identified the actuator as VanDiepenbos 44 and 46 but the acknowledged that VanDiepenbos lacks an actuator in the obviousness rejection (Remarks p. 10 and 11), Examiner notes that, as detailed below and on page 10 of the non-final office action dated August 30, 2021, the rejections under 35 USC 102 and 35 USC 103 are not related; i.e. the obviousness rejection is on ‘an alternate interpretation’
With regards to Applicant’s argument that the VanDiepenbos actuator 44, 46 does not assume a first position locking the adjustment mechanism in a fixed position as the force exerted on arms 22A, 22B can be easily overcome and thus the arms are never places in a locked position (Remarks p. 11), Examiner notes that how much force the lock can withstand before yielding has not been claimed nor has it been claimed that the arms are locked. Instead, the argued limitation of claim 1 lines 10-11 provides that actuator is capable of moving to a fist position where the adjustment mechanism is locked in a fixed position.
With regards to Applicant’s argument that the adjustment mechanism of Robinson is connected to both arms 34 (Remarks p. 10), Examiner agrees and notes that, as such, the adjustment mechanism is operatively connected to one arm for engaging the other arm as provided by claim 1 lines 6-7 as such is connected/engaged with both arms. That is, it appears that Applicant intends that being ‘operatively connected’ and ‘engaged’ invoke differing broadest reasonable interpretations, but how Applicant intends for such to be interpreted has not been provided.
With regards to Applicant’s argument that the presently claimed implant extractor tool is operable using one hand to engage an implant to be extracted and both of VanDiepenbos and Robinson require two hands for operation (Remarks p. 12), Examiner notes that such has not been claimed and thus has not been considered relative to the prior art.

Specification
The amendment filed November 30, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: that the adjustment mechanism includes biasing member 224. Examiner notes that the specification is silent to the adjustment mechanism including biasing member 224. Instead, original specification paragraphs 86 and 87 the adjustment mechanism 220 as including the adjuster 222. Examiner notes that Fig 22 shows actuator 226 (¶87 and 89), adjuster 222 (¶81), and adjustment mechanism 220 (¶86) using arrows/arrowheads that are generally understood to identify a group of multiple individual components. Given the spacing of the arrows/arrowheads, it appears that actuator 226 may encompass all the components shown in Fig. 22, adjustment mechanism 220 may encompass a subset of components at the right end of Fig. 22, and actuator 222 appears to indicate the same structure as 232 (bulbous end of adjuster 222 per ¶85). However, such is not described in the specification and which individual components belong to which grouping is not identified on Fig. 22. Biasing member 224 is shown in Fig. 22 on the left side, i.e. opposite the identification of the element grouping of the adjustment mechanism 220. As the specification is silent and the drawings appear to contradict the specification amendment dated November 30, 2021, the specification amendment dated November 30, 2021 introduces new matter to the disclosure. With regards to support in the originally filed claims, as detailed below and in the non-final .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extraction device of claim 1 line 2, adjustment mechanism in claim 1 line 6, attachment mechanism of claim 9 lines 1-2, extraction device of claim 9 line 2, and attachment mechanism of claim 21 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 4-6, 8, 9, and 13-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to adjustment mechanism in line 6 and the intended scope as the specification provides that the adjustment mechanism is adjuster 222 that includes a threaded portion 230, a splined shaft 231, and a bulbous end 232 (¶s 86 and 87) but lines 6-10 provide that the adjustment mechanism is an adjuster and a biasing member. Thus, the structure referred to by ‘adjustment mechanism’ and equivalents thereof is unclear. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 1 is/are unclear with regards to extraction device in line 2 and the intended scope as the specification provides that the Figs. 13 and 14 show an extraction device but claim 1 line 2 provides that the first arm has a proximal end for attaching to an extraction device but the proximal end of the first arm is shown in Fig. 19 receiving the shaft 243 of handle 237, which is disclosed to be an alternative to the 
Claim(s) 9 is/are unclear with regards to attachment mechanism in lines 1-2 and the intended scope as the specification provides that the attachment mechanism as fastener 272 as a cap 274 (¶92) which are shown in Fig. 19 to secure the shaft 243 of handle 237 to the first arm. However, the specification also provides that the Figs. 13 and 14 show an extraction device, which is disclosed to be an alternative to the handle 237 (¶92). However, the extraction devices shown in Figs. 13 and 14 are not shown to have a shaft similar to that of the handle 237 to be able to be received by the end of the arm. Thus, the structure referred to by ‘attachment mechanism’ and equivalents thereof is unclear. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 9 is/are unclear with regards to extraction device in line 2 and the intended scope as the specification provides that the Figs. 13 and 14 show an extraction device but claim 1 line 2 provides that the first arm has a proximal end for attaching to an extraction device but the proximal end of the first arm is shown in Fig. 19 receiving the shaft 243 of handle 237, which is disclosed to be an alternative to the extraction device (¶92). However, the extraction devices shown in Figs. 13 and 14 are not shown to have a shaft similar to that of the handle 237 to be able to be received by the end of the arm and how the first arm/attachment mechanism is capable of use with 
Claim(s) 21 is/are unclear with regards to attachment mechanism in line 2 and the intended scope as the specification provides that the attachment mechanism as fastener 272 as a cap 274 (¶92) which are shown in Fig. 19 to secure the shaft 243 of handle 237 to the first arm. However, the specification also provides that the Figs. 13 and 14 show an extraction device, which is disclosed to be an alternative to the handle 237 (¶92), but the first arm of claim 1 line 2 is capable of attachment to an extraction device. However, the extraction devices shown in Figs. 13 and 14 are not shown to have a shaft similar to that of the handle 237 to be able to be received by the end of the arm. Thus, the structure referred to by ‘attachment mechanism’ and equivalents thereof is unclear. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 4-6, 8, 13-20, 22, and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanDiepenbos et al. (US 2018/0104070, hereinafter “VanDiepenbos”).
As to claim 1, VanDiepenbos discloses an implant extractor tool (Figs. 1-4, ¶5) comprising: a first arm (22A, 16) having a proximal end (upper end as shown in Fig. 2A) capable of use for attachment to an extraction device (via insertion into cavity/throughhole 30), and a distal end (lower end as shown in Fig. 2A) opposite the proximal end (as defined); a second arm (22B) pivotably connected to the first arm (via pin 39, Figs. 2-3, ¶46), the second arm having a proximal end (upper end as shown in Fig. 2A) and a distal end (lower end as shown in Fig. 2A); an adjustment mechanism (42, 54, 20, 39, 40A, 40B, 64, 62) operatively connected to one of the first and second arms (Figs. 2A and 3, ¶46) capable of use for engaging the other of the first and second arms (Figs. 2A and 3, ¶46), the adjustment mechanism including: an adjuster (42, 54, 20), and a biasing member (40A, 40B, 64, 62) biasing one of the first and second arms (Fig. 3); and an actuator (46, 44) capable of operatively engaging with the adjustment mechanism (Fig. 2A, ¶50), wherein the actuator is capable of moving between a first position (when 44 is connected/threaded within 16 as disclosed in ¶s 44 and 50) locking the adjustment mechanism in a fixed position (when 44 is connected/threaded within 16 as disclosed in ¶s 44 and 50 such is fixed) and a second position (when 44 is not connected/threaded within 16 as disclosed in ¶s 44 and 50) spaced from the adjustment mechanism (Fig. 2A shows that 46 and 44 are always spaced from at least adjustment .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 9, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDiepenbos in view of Robinson (US 2017/0281365, hereinafter “Robinson”).
As to claims 1, 4-6, 8, 9, and 16-22, VanDiepenbos, in an alternate interpretation, discloses an implant extractor tool (Figs. 1-4, ¶5) comprising: a first arm (22A, 39, 16, 41A, 41B) having a proximal end (upper end as shown in Fig. 2A) capable of use for attachment to an extraction device (via insertion into cavity/throughhole 30), and a distal end (lower end as shown in Fig. 2A) opposite the proximal end (as defined); a second arm (22B) pivotably connected to the first arm (via pin 39, Figs. 2-3, ¶46), the second arm having a proximal end (upper end as shown in Fig. 2A) and a distal end (lower end as shown in Fig. 2A); an adjustment mechanism (44, 42, 54, 20, 40A, 40B, 64, 62) operatively connected to one of the first and second arms (Figs. 2A and 3, ¶46) capable of use for engaging the other of the first and second arms (Figs. 2A and 3, ¶46), the claim 4, VanDiepenbos discloses that the biasing member surrounds the adjuster (Fig. 2A shows that biasing member portions 62 and 64 surround the adjuster portion 42). As to claim 8, VanDiepenbos discloses that the adjuster is received within a through hole (30) of one of the first and second arms (as defined, Fig. 2A). As to claim 9, VanDiepenbos discloses an attachment mechanism (upper surface of 32 as shown in Fig. 2A) capable of releasably attaching an extraction device to a proximal end of one of the first and second arms (Fig. 2A). As to claim 18, VanDiepenbos discloses that the adjuster is housed completely within one of the first and second arms (Fig. 2A shows that adjuster portions 42 and 54 are completely housed within the first arm portion 16). As to claim 19, VanDiepenbos discloses an arms biasing member (40B) biasing the first and second arms (¶48). As to claim 20, VanDiepenbos discloses that one of the first and second arms includes a cam surface (outer surface 39) engaged with the adjuster (due to positioning of 39 within slot 58 of adjuster portion 20, Fig. 2A, ¶52). As to claim 21, VanDiepenbos discloses that the first arm includes an attachment mechanism (39, 52) comprising a fastener (39, 52) capable of releasably attaching a handle to its proximal end (if one so chooses to attach a handle thereabout). As to claim 22, VanDiepenbos discloses a handle (46) attached to a proximal end of the first arm (Fig. 2A), and wherein the adjustment mechanism is mounted to the first arm (Fig. 2A).
VanDiepenbos is silent to an actuator operatively engageable with the adjustment mechanism, wherein the actuator is movable between a first position locking the adjustment mechanism in a fixed position and a second position spaced from the claim 5, VanDiepenbos is silent to the actuator comprises a latch moveable between a locking position for locking the adjustment mechanism in the fixed position and an unlocking position spaced from the adjustment mechanism. As to claim 6, VanDiepenbos is silent to the latch is completely housed within one of the first and second arms. As to claim 16, VanDiepenbos is silent to the actuator further comprises: an actuation button; a shaft extending from the actuation button; a latch about a distal end of the shaft; and an actuator biasing member biasing the latch. As to claim 17, VanDiepenbos is silent to the adjuster extends through a through hole of the actuator. As to claim 22, VanDiepenbos is silent to the actuator is mounted to the first arm.
Robinson teaches a similar tool comprising: a first arm (34, 16, 12) having a proximal end (upper-right end as shown in Fig. 1); a second arm (34) pivotably connected to the first arm (Figs. 7-9); an adjustment mechanism (14, 49, 37, 32) operatively connected to one of the first and second arms (Figs. 7-9), the adjustment mechanism including: an adjuster (14, 49, 32), and a biasing member (37) biasing one of the first and second arms (Figs. 7-9, ¶39); and an actuator (Fig. 4) capable of operatively engaging with the adjustment mechanism (Fig. 3), wherein the actuator is capable of moving between a first position (shown with dotted lines in Fig. 3, ¶33) locking the adjustment mechanism in a fixed position (¶33 ) and a second position (¶34) spaced from the adjustment mechanism (¶34) permitting movement of the adjustment mechanism relative to the actuator (¶34). As to claim 5, Robinson teaches that the actuator comprises a latch (48) capable of moving between a locking position (shown with dotted lines in Fig. 3, ¶33) capable of locking the adjustment mechanism in the claim 6, Robinson teaches that the latch is completely housed within the first arm (Fig. 3). As to claim 16, Robinson teaches that the actuator further comprises: an actuation button (42); a shaft (56) extending from the actuation button (Fig 3, ¶33); a latch (48) about a distal end of the shaft (Figs. 3 and 4, ¶33); and an actuator biasing member (60) biasing the latch (Fig. 3, ¶33). As to claim 17, Robinson teaches that the adjuster extends through a through hole of the actuator (the throughhole in each support sleeves 45/46, Figs. 3 and 4). As to claim 22, Robinson teaches that the adjustment mechanism and actuator is mounted to the first arm (Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the internally threaded portion of the proximal end of the first arm and the threaded portion of the adjuster as disclosed by VanDiepenbos by substituting the actuator and angled threads as taught by Robinson in order to provide user selectable dual mode operation (Robinson abstract, ¶31) that is biased to permit adjuster movement in one direction but is releasable via the actuator to permit movement in both directions (Robinson ¶s 33 and 34).

Claim(s) 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDiepenbos and Robinson in view of Stad et al. (US 2005/0010213, hereinafter “Stad”).
claim 13, the combination of VanDiepenbos and Robinson discloses the invention of claim 1 as well as at least one of the first and second arms comprises a respective first jaw or second jaw (23A, 25A, 23B, 25B).
The combination of VanDiepenbos and Robinson is silent to at least one of the first and second arms comprises a latch for releasably retaining the respective first jaw or second jaw. 
Stad teaches a similar tool (Figs. 1-5) comprising: a first arm (24) having a proximal end (upper end as shown in Fig. 1); a second arm (22) pivotably connected to the first arm (Fig. 1); an adjuster (12, 14) and a biasing member (shown between upper portions of 12 and 14 in Fig. 1), wherein at least one of the first and second arms comprises a latch (26, 70, 28) capable of releasably retaining a respective first jaw or second jaw (20, 30, Figs. 2-5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the arm/jaw connection as disclosed by the combination of VanDiepenbos and Robinson to be releasably attachable with a latch as taught by Stad in order to provide modular instrument components of various sizes and geometries to allow the same instrument to carry out a variety of procedures (Stad ¶1), i.e. to permit use with differently sized implants for differently size bones.

As to claim 23, the combination of VanDiepenbos and Robinson discloses the invention of claim 1 as well as a first jaw (23A, 25A) attached to the distal end of the first arm (Figs. 2A and 3) and a second jaw (23B, 25B) attached to the distal end of the second arm (Figs. 2A and 3).

Stad teaches a similar tool (Figs. 1-5) comprising: a first arm (24) having a proximal end (upper end as shown in Fig. 1); a second arm (22) pivotably connected to the first arm (Fig. 1); an adjuster (12, 14) and a biasing member (shown between upper portions of 12 and 14 in Fig. 1), a first jaw (20) capable of releasable attachment to the distal end of the first arm (Figs. 2-5) and a second jaw (30) capable of releasable attachment to the distal end of the second arm (Figs. 2-5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the arm/jaw connection as disclosed by the combination of VanDiepenbos and Robinson to be releasably attachable with a latch as taught by Stad in order to provide modular instrument components of various sizes and geometries to allow the same instrument to carry out a variety of procedures (Stad ¶1), i.e. to permit use with differently sized implants for differently size bones.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDiepenbos and Robinson in view of Buss (US 2017/0056070, hereinafter “Buss”).
As to claims 14 and 15, the combination of VanDiepenbos and Robinson discloses the invention of claim 1 as well as the adjuster comprises a shaft (54) and a bulbous end (20, Fig. 2A), wherein the shaft is shown to be positioned partially within an adjuster rod portion (42, Fig. 2A). As to claim 15, the combination of VanDiepenbos and  
The combination of VanDiepenbos and Robinson is silent to the shaft being splined.
Buss teaches a similar tool (Figs. 1-6) comprising: an adjuster (120, 130) and a biasing member (410, Fig. 3, ¶51), wherein the adjuster comprises a splined shaft (130, Figs. 1, 5, and 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shaft outer surface and corresponding engagement surfaces as disclosed by the combination of VanDiepenbos and Robinson by adding splines as taught by Buss in order to fit the shaft therein (Buss ¶48), i.e. to predictably couple concentric shafts without relative rotation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775